Exhibit 10.2




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
 THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR
SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A FORM ACCEPTABLE
TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.




NATIONAL INTELLIGENCE ASSOCIATION, INC.




FORM OF WARRANT




Warrant No. ______

Dated:  March 31, 2011




National Intelligence Association, Inc., a Nevada corporation (the “Company”),
hereby certifies that, Equities Awareness Group or its Permitted Transferees (as
hereinafter defined) (the “Holder”), is entitled to receive from the Company up
to a total of five hundred thousand (500,000) shares of common stock, $0.001 par
value per share (the “Common Stock”), of the Company (each such share, a
“Warrant Share” and all such shares issuable under the warrants, the “Warrant
Shares”) at an exercise price of $0.10 (as adjusted from time to time as
provided in Section 9, the “Exercise Price”), at any time and from the date
hereof and through March 31, 20141 (the “Expiration Date”), and subject to the
following terms and conditions.  This Warrant (“Warrant”) is being issued
pursuant to that certain Consulting Agreement dated March 31, 2011, as the same
may be amended or supplemented from time to time (the “Agreement”).




1.

Definitions.  In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Agreement.




2.

Registration of Warrant.  The Company shall register this Warrant, upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Holder hereof from time to time.  The Company may deem
and treat the registered Holder of this Warrant as the absolute owner hereof for
the purpose of any exercise hereof or any distribution to the Holder, and for
all other purposes, absent actual notice to the contrary.




3.

Registration of Transfers.  The Company shall register the transfer and/or
assignment of any portion of this Warrant (a “Permitted Transferee”) in the
Warrant Register, upon surrender of this Warrant, with the Form of Assignment
attached hereto duly completed and signed, to the Company’s transfer agent or to
the Company at its address specified herein.  Upon any such registration or
transfer, a new warrant to purchase Common Stock, in substantially the form of
this Warrant (any such new warrant, a “New Warrant”), evidencing the portion of
this Warrant so transferred shall be issued to the Permitted Transferee and a
New Warrant evidencing the remaining portion of this Warrant not so transferred,
if any, shall be issued to the transferring Holder.  The acceptance of the New
Warrant by the Permitted Transferee thereof shall be deemed the acceptance by
such Permitted Transferee of all of the rights and obligations of a holder of a
Warrant.




4.

Exercise and Duration of Warrants.




(a)

This Warrant shall be exercisable by the registered Holder at any time and from
time to time on or after the date hereof to and including the Expiration Date.
 At 5:00 P.M., Nevada time on the Expiration Date, the portion of this Warrant
not exercised prior thereto shall be and become void and of no value and this
Warrant shall be terminated and no longer be outstanding.




(b)

The Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares as to which this Warrant is being exercised
(which may take the form of a “Cashless Exercise” if so indicated in the
Exercise Notice pursuant to Section 10 below), and the date such items are
delivered to the Company (as determined in accordance with the notice provisions
hereof) is an “Exercise Date.”  







1 Such date shall be inserted at applicable closing and shall be the third
anniversary of the initial closing of the Offering.  








--------------------------------------------------------------------------------




(c)

Exercise Disputes.  In the case of any dispute with respect to the number of
shares to be issued upon exercise of this Warrant, the Company shall promptly
issue such number of shares of Common Stock that is not disputed and shall
submit the disputed determinations or arithmetic calculations to the Holder via
fax (or, if the Holder has not provided the Company with a fax number, by
overnight courier) within five (5) Business Days of receipt of the Holder’s
election to purchase Warrant Shares.  If the Holder and the Company are unable
to agree as to the determination of the Exercise Price within five (5) Business
Days of such disputed determination or arithmetic calculation being submitted to
the Holder, then the Company shall in accordance with this Section, submit via
facsimile the disputed determination to its independent auditor.  The Company
shall cause its independent auditor to perform the determinations or
calculations and notify the Company and the Holder of the results promptly, in
writing and in sufficient detail to give the Holder and the Company a clear
understanding of the issue.  The determination by the Company’s independent
auditor shall be binding upon all parties absent manifest error.  The Company
shall then on the next Business Day instruct its transfer agent to issue
certificate(s) representing the appropriate number of Warrant Shares of Common
Stock in accordance with the independent auditor’s determination and this
Section.  The prevailing party shall be entitled to reimbursement of all fees
and expenses of such determination and calculation.




5.

Delivery of Warrant Shares.




(a)

Upon exercise of this Warrant, the Company shall promptly (but in no event later
than five (5) Trading Days after the Exercise Date) issue or cause to be issued
and cause to be delivered to or upon the written order of the Holder and in such
name or names as the Holder may designate, a certificate for the Warrant Shares
to which the Holder is entitled upon such exercise, free of restrictive legends
unless a registration statement covering the resale of the Warrant Shares and
naming the Holder as a selling stockholder thereunder is not then effective and
the Warrant Shares are not freely transferable pursuant to Rule 144 under the
Securities Act.  To the extent the Warrant Shares may be issued free of
restrictive legends as set forth above, upon request of the Holder, the Company
shall use its best efforts to deliver Warrant Shares hereunder electronically
through the Depository Trust Corporation or another established clearing
corporation performing similar functions.  For the purposes hereof, the term
“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary trading market and/or quotation system, as the case
may be, (b) if the Common Stock is not then listed or quoted and traded on any
trading market, then a day on which trading occurs on the Nasdaq Global Market
(or any successor thereto), or (c) if trading ceases to occur on the Nasdaq
Global Market (or any successor thereto), any Business Day.




(b)

This Warrant is exercisable, either in its entirety or, from time to time, for a
portion of the number of Warrant Shares.  Upon surrender of this Warrant
following one or more partial exercises, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares.




(c)

The Company’s obligations to issue and deliver Warrant Shares in accordance with
the terms hereof are absolute and unconditional, irrespective of any action or
inaction by the Holder to enforce the same, the recovery of any judgment against
any Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant Shares.
 Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing shares of Common
Stock upon exercise of the Warrant  as required pursuant to the terms hereof.




6.

Charges, Taxes and Expenses.  Issuance and delivery of certificates for shares
of Common Stock upon exercise of this Warrant shall be made without charge to
the Holder for any issue or transfer tax, withholding tax, transfer agent fee or
other incidental tax or expense in respect of the issuance of such certificates,
all of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder.  The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.




7.

Replacement of Warrant.  If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable bond or indemnity, if requested.  Applicants for a New Warrant under
such circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe.  





2




--------------------------------------------------------------------------------




8.

Reservation of Warrant Shares.  The Company covenants that it will at all times
reserve and keep available out of the aggregate of its authorized but unissued
and otherwise unreserved Common Stock, solely for the purpose of enabling it to
issue Warrant Shares upon exercise of this Warrant as herein provided, the
number of Warrant Shares which are then issuable and deliverable upon the
exercise of this entire Warrant, free from preemptive rights or any other
contingent purchase rights of persons other than the Holder (after giving effect
to the adjustments and restrictions of Section 9, if any). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.  The
Company will take all such action as may be necessary to assure that such shares
of Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Stock may be listed.




9.

Certain Adjustments.  The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 9.




(a)

Stock Dividends and Splits.  If the Company, at any time while this Warrant is
outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes a
distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event.  Any adjustment made pursuant to clause (i) of this paragraph shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.




(b)

Additional Issuances of Equity Securities.  If the Company, at any time while
this Warrant is outstanding, shall issue or sell any Equity Securities (as
defined below) at an effective price per share less than the then effective
Exercise Price (such lower price, the “Base Share Price” and such issuances
collectively, a “Dilutive Issuance”), as adjusted hereunder (if the holder of
the Equity Securities so issued shall at any time, whether by operation of
purchase price adjustments, reset provisions, floating conversion, exercise or
exchange prices or otherwise, or due to warrants, options or rights per share
which is issued in connection with such issuance, be entitled to receive shares
of Common Stock at an effective price per share which is less than the  then
effective Exercise Price, such issuance shall be deemed to have occurred for
less than the then effective Exercise Price on such date of the Dilutive
Issuance), then, the Exercise Price shall be reduced and only reduced to equal
the Base Share Price.  Notwithstanding the foregoing, no adjustments shall be
made, paid or issued under this Section 9(b) in respect of Exempt Issuances (as
defined below).  The Company shall notify the Holder in writing as promptly as
reasonably possible following the issuance of any Equity Securities subject to
this section, indicating therein the applicable issuance price, or of applicable
reset price, exchange price, conversion price and other pricing terms (such
notice the “Dilutive Issuance Notice”).  For purposes of clarification, whether
or not the Company provides a Dilutive Issuance Notice pursuant to this Section
9(b), upon the occurrence of any Dilutive Issuance while this Warrant is
outstanding, after the date of such Dilutive Issuance the Holder is entitled to
the Base Share Price regardless of whether the Holder accurately refers to the
Base Share Price in the Exercise Notice.  




For purposes of this Section 9(b), the following definitions shall apply:




“Common Stock Equivalents” means any securities of the Company or its
subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.




“Equity Securities” means (i) Common Stock and (ii) Common Stock Equivalents.




“Exempt Issuance” means (i) any Equity Securities issued or issuable pursuant to
options, warrants or other rights issued or issuable to employees, officers or
directors of, or consultants or advisors to the Company or any subsidiary,
pursuant to equity incentive plans or other employee benefit arrangements; (ii)
any Equity Securities issued or issuable pursuant to any rights or agreements,
options, warrants or convertible securities outstanding as of the issuance date
of this Warrant; (iii) any Equity Securities issued or issuable for
consideration other than cash pursuant to a merger, consolidation, strategic
alliance, acquisition or similar business combination; (iv) any Equity
Securities issued or issuable in connection with any stock split, stock
dividend, distribution or recapitalization by the Company; (v) any Equity
Securities issued or issuable pursuant to any equipment loan or leasing
arrangement, real property leasing arrangement, or debt financing from a bank or
similar financial or lending institution; and (vi) any Equity Securities issued
or issuable to Holders, the Placement Agent or any of their respective
affiliates in connection with the Offering.





3




--------------------------------------------------------------------------------




(c)

Fundamental Transactions.  If at any time during the term of this Warrant the
Company proposes to engage in a “Fundamental Transaction” (as hereinafter
defined) then, and in any one or more of such cases, the Company will give to
the Holder at least 10 days’ prior written notice of the date on which the books
of the Company will close or a record will be taken for determining rights to
vote with respect to such Fundamental Transaction.  Such notice will describe
the nature of the Fundamental Transaction, the date on which the holders of the
Common Shares will be entitled thereto, and such notice will also specify the
date on which the holders of the Common Shares will be entitled to exchange the
Common Shares for securities or other property deliverable upon the consummation
of the Fundamental Transaction.  A “Fundamental Transaction” is any (i) merger
or consolidation of the Company with or into (whether or not the Company is the
surviving corporation) another Person, (ii) any sale, assignment, transfer,
conveyance or other disposition by the Company of all or substantially all of
its assets in one or a series of related transactions; provided, however, that
for avoidance of doubt, the granting of a lien on all or substantially all of
the Company’s assets as collateral shall not be deemed a Fundamental Transaction
hereunder, (iii) purchase, tender or exchange offer by the Company (or to which
the Company is a party) that will be for more than 50% of the outstanding shares
of Common Stock (not including any shares of Common Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer, (iv) business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) requiring shareholder approval with another Person
whereby such other Person acquires more than the 50% of the outstanding shares
of Common Stock (not including any shares of Common Stock held by the other
Person or other Persons making or party to, or associated or affiliated with the
other Persons making or party to, such stock purchase agreement or other
business combination), or (v) reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (other than
as a result of a subdivision or combination of shares of Common Stock covered by
Section 9(a) above).




(d)

The Company will not by reorganization, transfer of assets, consolidation,
merger, dissolution, or otherwise, avoid or seek to avoid observance or
performance of any of the terms of this Section 9, but will at all times in good
faith assist in the carrying out and performance of all provisions of this
Section 9 in order to protect the rights of the Holder against impairment.




(e)

Number of Warrant Shares.  Simultaneously with any adjustment to the Exercise
Price pursuant to paragraph (a) or (b) of this Section, the number of Warrant
Shares that may be purchased upon exercise of this Warrant shall be increased or
decreased proportionately, as applicable, so that after such adjustment the
aggregate Exercise Price payable hereunder for the increased or decreased, as
applicable, number of Warrant Shares shall be the same as the aggregate Exercise
Price in effect immediately prior to such adjustment.




(f)

Calculations.  All calculations under this Section 9 shall be made to the
nearest cent or the nearest share, as applicable.  The number of shares of
Common Stock outstanding at any given time shall not include shares owned or
held by or for the account of the Company, and the disposition of any such
shares shall be considered an issue or sale of Common Stock.




(g)

Notice of Adjustments.  Upon the occurrence of each adjustment pursuant to this
Section 9, the Company at its expense will promptly compute such adjustment in
accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based.  Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s Transfer Agent.




(h)

Notice of Corporate Events.  If the Company (i) declares a dividend or any other
distribution of cash, securities or other property in respect of its Common
Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any Subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
stockholder approval for any Fundamental Transaction or (iii) authorizes the
voluntary dissolution, liquidation or winding up of the affairs of the Company,
then the Company shall deliver to the Holder a notice describing the material
terms and conditions of such transaction, at least ten calendar days prior to
the applicable record or effective date on which a Person would need to hold
Common Stock in order to participate in or vote with respect to such
transaction, and the Company will take all steps reasonably necessary in order
to insure that the Holder is given the practical opportunity to exercise this
Warrant prior to such time so as to participate in or vote with respect to such
transaction; provided, however, that the failure to deliver such notice or any
defect therein shall not affect the validity of the corporate action required to
be described in such notice.








4




--------------------------------------------------------------------------------




10.

Payment of Exercise Price.  The Holder shall pay the Exercise Price in
immediately available funds (a “Cash Exercise”); or the Holder may satisfy its
obligation to pay the Exercise Price through a “Cashless Exercise,” in which
event the Company shall issue to the Holder the number of Warrant Shares
determined as follows:




 

X = Y [(A-B)/A]

where:

 

 

X = the number of Warrant Shares to be issued to the Holder.

 

 

 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised (prior to cashless exercise).

 

 

 

A = the average of the Closing Prices for the five (5) Trading Days immediately
prior to (but not including) the Exercise Date.

 

 

 

B = the Exercise Price.




For purposes of this Section 10, “Closing Prices” for any date, shall mean the
closing price per share of the Common Stock for such date (or the nearest
preceding date) on the primary trading market on which the Common Stock is then
listed or quoted.




For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued to the Holder (provided the
Securities and Exchange Commission continues to take the position that such
treatment is proper at the time of such exercise).




11.

Limitation on Exercise.  Notwithstanding anything to the contrary contained
herein, the number of shares of Common Stock that may be acquired by the Holder
upon any exercise of this Warrant (or otherwise in respect hereof) shall be
limited to the extent necessary to insure that, following such exercise (or
other issuance), the total number of shares of Common Stock then beneficially
owned by such Holder and its Affiliates and any other Persons whose beneficial
ownership of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), does not exceed 4.999% (the “Maximum Percentage”) of the total number of
issued and outstanding shares of Common Stock (including for such purpose the
shares of Common Stock issuable upon such exercise).  For such purposes,
“beneficial ownership” shall be determined in accordance with Section 13(d) of
the Exchange Act and the rules and regulations promulgated thereunder.  The
Company’s obligation to issue shares of Common Stock in excess of the limitation
referred to in this Section shall be suspended (and shall not terminate or
expire notwithstanding any contrary provisions hereof) until such time, if any,
as such shares of Common Stock may be issued in compliance with such limitation,
but in no event later than the Expiration Date.  By written notice to the
Company, the Holder may waive the provisions of this Section or increase or
decrease the Maximum Percentage to any other percentage specified in such
notice, but any such waiver or increase will not be effective until the 61st day
after such notice is delivered to the Company.




12.

Fractional Shares.  The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant.  In lieu of
any fractional shares which would, otherwise be issuable, subject to Section 11,
the Company shall pay the Holder entitled to such fractional Warrant Share a sum
in cash equal to such fraction (calculated to the nearest 1/100th of a Warrant
Share) multiplied by the then effective Exercise Price.




13.

Notices.  Any and all notices or other communications or deliveries hereunder
(including without limitation any Exercise Notice) shall be in writing and shall
be deemed given and effective on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in the Agreement prior to 5:00 p.m. (Nevada time) on a Trading
Day, (ii) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
the Agreement on a day that is not a Trading Day or later than 5:00 p.m. (Nevada
time) on any Trading Day, (iii) the Trading Day following the date of mailing if
sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices or communications shall be as set forth in the Agreement.




14.

Warrant Agent.  The Company shall serve as warrant agent under this Warrant.
 Upon thirty (30) days’ notice to the Holder, the Company may appoint a new
warrant agent.  Any corporation and/or other entity into which the Company or
any new warrant agent may be merged or any corporation resulting from any
consolidation to which the Company or any new warrant agent shall be a party
shall be a successor warrant agent under this Warrant without any further act.
 Any such successor warrant agent shall promptly cause notice of its succession
as warrant agent to be mailed (by first class mail, postage prepaid) to the
Holder at the Holder’s last address as shown on the Warrant Register.





5




--------------------------------------------------------------------------------




15.

Miscellaneous.




(a)

Subject to the restrictions on transfer set forth on the first page hereof, this
Warrant may be transferred or assigned by the Holder to a Permitted Transferee
pursuant to Section 3 provided, that, among other things, the Permitted
Transferee covenants to be bound by the terms hereof.  This Warrant may not be
assigned by the Company, except to a successor in the event of a Fundamental
Transaction.  This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns.  Subject to the
preceding sentence, nothing in this Warrant shall be construed to give to any
Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant.




(b)

The Company will not, by amendment of its governing documents or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, seek to call or redeem this
Warrant or avoid or seek to avoid the observance or performance of any of the
terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder against
dilution or other impairment.  Without limiting the generality of the foregoing,
the Company (i) will not increase the par value of any Warrant Shares above the
amount payable therefor on such exercise, (ii) will take all such action as may
be reasonably necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable Warrant Shares, free from all taxes,
liens, security interests, encumbrances, preemptive or similar rights and
charges of stockholders (other than those imposed by the Holders), on the
exercise of the Warrant, and (iii) will not close its stockholder books or
records in any manner which interferes with the timely exercise of this Warrant.




(c)

Remedies; Specific Performance.  The Company acknowledges and agrees that there
would be no adequate remedy at law to the Holder of this Warrant in the event of
any default or threatened default by the Company in the performance of or
compliance with any of the terms of this Warrant and accordingly, the Company
agrees that, in addition to any other remedy to which the Holder may be entitled
at law or in equity, the Holder shall be entitled to seek to compel specific
performance of the obligations of the Company under this Warrant, without the
posting of any bond, in accordance with the terms and conditions of this Warrant
in any court of the United States or any State thereof having jurisdiction, and
if any action should be brought in equity to enforce any of the provisions of
this Warrant, the Company shall not raise the defense that there is an adequate
remedy at law.  Except as otherwise provided by law, a delay or omission by the
Holder hereof in exercising any right or remedy accruing upon any such breach
shall not impair the right or remedy or constitute a waiver of or acquiescence
in any such breach.  No remedy shall be exclusive of any other remedy.  All
available remedies shall be cumulative.




(d)

Amendments and Waivers.  The Company may, without the consent of the Holders
(but with written notice to the Holders), by supplemental agreement or
otherwise, (i) make any changes or corrections in this Agreement that are
required to cure any ambiguity or to correct or supplement any provision herein
which may be defective or inconsistent with any other provision herein or (ii)
add to the covenants and agreements of the Company for the benefit of the
Holders (including, without limitation, reduce the Exercise Price or extend the
Expiration Date), or surrender any rights or power reserved to or conferred upon
the Company in this Agreement; provided that, in the case of (i) or (ii), such
changes or corrections shall not adversely affect the interests of Holders of
then outstanding Warrants in any material respect.  This Warrant may also be
amended or waived with the consent of the Company and the Holder.  Further, the
Company may, with the consent, in writing or at a meeting, of the Holders of the
then outstanding Warrants exercisable for at least sixty-six and two-thirds (66
2/3) of the Common Stock issuable upon exercise of such Warrants (the “Required
Holders”), amend in any way, by supplemental agreement or otherwise, this
Warrant and/or all of the outstanding Warrants; provided, however, that (i) no
such amendment by its express terms shall adversely affect any Holder
differently than it affects all other Holders, unless such Holder consents
thereto, and (ii) no such amendment concerning the number of Warrant Shares or
Exercise Price shall be made unless any Holder who will be affected by such
amendment consents thereto.  If a new warrant agent is appointed by the Company,
it shall at the request of the Company, and without need of independent inquiry
as to whether such supplemental agreement is permitted by the terms of this
Section 15(d), join with the Company in the execution and delivery of any such
supplemental agreements, but shall not be required to join in such execution and
delivery for such supplemental agreement to become effective.





6




--------------------------------------------------------------------------------




(e)

Governing Law; Venue; Waiver Of Jury Trial. This Warrant shall be governed by
and construed exclusively in accordance with the internal laws of the State of
Nevada without regard to the conflicts of laws principles thereof. The parties
hereto hereby expressly and irrevocably agree that any suit or proceeding
arising directly and/or indirectly pursuant to, arising out of or under this
Warrant, shall be brought solely and exclusively in a federal or state court
located in the City, County and State of Nevada. By its execution hereof, the
parties hereby expressly covenant and irrevocably submit to the in personam
jurisdiction of the federal and state courts located in the City, County and
State of Nevada and agree that any process in any such action may be served upon
any of them personally, or by certified mail or registered mail upon them or
their agent, return receipt requested, with the same full force and effect as if
personally served upon them in Nevada. The parties hereto expressly and
irrevocably waive any claim that any such jurisdiction is not a convenient forum
for any such suit or proceeding and any defense or lack of in personam
jurisdiction with respect thereto. In the event of any such action or proceeding
(including, but not limited to, any motions made), the party prevailing therein
shall be entitled to payment from the other party hereto of its reasonable
counsel fees and disbursements. The Company and Holders hereby waive all rights
to a trial by jury.




(f)

Headings  The headings herein are for convenience only, do not constitute a part
of this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.




(g)

Partial Invalidity.  In case any one or more of the provisions of this Warrant
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby and the parties will attempt in good
faith to agree upon a valid and enforceable provision which shall be a
commercially reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Warrant.
















IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.




 

NATIONAL INTELLIGENCE ASSOCIATION, INC.

 

 

By:  /s/ James J. Miller

Name: James J. Miller

Title: Chief Executive Officer





7




--------------------------------------------------------------------------------

FORM OF EXERCISE NOTICE




(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)




To:  NATIONAL INTELLIGENCE ASSOCIATION INC.




The undersigned is the Holder of Warrant No. _______ (the “Warrant”) issued by
National Intelligence Association Inc., a Nevada corporation (the “Company”).
 Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Warrant.




(a)

The Warrant is currently exercisable to purchase a total of ______________
Warrant Shares.




(b)

The undersigned Holder hereby exercises its right to purchase _________________
Warrant Shares pursuant to the Warrant.




(c)

The holder shall make payment of the Exercise Price as follows (check one):

_______________ “Cash Exercise” under Section 10

_______________ “Cashless Exercise” under Section 10




(d)

If the holder is making a Cash Exercise, the holder shall pay the sum of
$____________ to the Company in accordance with the terms of the Warrant.




(e)

Pursuant to this exercise, the Company shall deliver to the holder
______________ Warrant Shares in accordance with the terms of the Warrant.




(f)

Following this exercise, the Warrant shall be exercisable to purchase a total of
______________ Warrant Shares.




(g)

Notwithstanding anything to the contrary contained herein, this Exercise Notice
shall constitute a representation by the Holder that, after giving effect to the
exercise provided for in this Exercise Notice, the Holder (together with its
affiliates) will not have beneficial ownership (together with the beneficial
ownership of such Person’s affiliates) of a number of shares of Common Stock
which exceeds the Maximum Percentage of the total outstanding shares of Common
Stock as determined pursuant to the provisions of Section 11 of the Warrant.




(h)

The Holder represents that, as of the date of exercise:




i..  the Warrant Shares being purchased pursuant to this Exercise Notice are
being acquired solely for the Holder’s own account and not as a nominee for any
other party, for investment, and not with a view toward distribution or resale;
and

ii.  the Holder is an “accredited investor” as such term is defined in Rule
501(a)(1) of Regulation D promulgated by the Securities and Exchange Commission
under the Securities Act.




(i)

If the Holder cannot make the representations required in Section (f)(ii),
above, because it is factually incorrect, it shall be a condition to the
exercise of the Warrant that the Company receive such other representations as
the Company considers necessary, acting reasonably, to assure the Company that
the issuance of securities upon exercise of this Warrant shall not violate any
United States or other applicable securities laws.










Dated: _____________, _____________

 

Name of Holder: ____________________________________

 

 

(Print)

 

 

 

 

 

By:________________________________________________

 

 

Name:_____________________________________________

 

 

Title:______________________________________________

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)





--------------------------------------------------------------------------------

FORM OF ASSIGNMENT




[To be completed and signed only upon transfer of Warrant]




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase  ____________ shares of Common Stock of National Intelligence
Association Inc. to which the within Warrant relates and appoints
________________ attorney to transfer said right on the books of National
Intelligence Association Inc. with full power of substitution in the premises.




The undersigned transferee agrees to be bound by the covenants of the Warrant
Holder during the term of the Warrant.




The undersigned transferee agrees represents and warrants that:




i.

the Warrant Shares being purchased pursuant to this Assignment are being
acquired solely for the transferee’s own account and not as a nominee for any
other party, for investment, and not with a view toward distribution or resale;
and




ii.

the undersigned transferee is an “accredited investor” as such term is defined
in Rule 501(a)(1) of Regulation D promulgated by the Securities and Exchange
Commission under the Securities Act.




If the undersigned transferee cannot make the representations required in clause
(ii) above, above, because it is factually incorrect, it shall be a condition to
the transfer of the Warrant that the Company receive such other representations
as the Company considers necessary, acting reasonably, to assure the Company
that the transfer this Warrant shall not violate any United States or other
applicable securities laws.










Dated: ___________, ____________

 

 

Name of Holder:

________________________________________________  Print

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

 

 

_______________________________________________________

 

Address of Transferee

 

 

 

By:  ___________________________________________________

 

 

 

Name:  _________________________________________________

 

 

 

Title:  __________________________________________________

 

 

In the presence of:

_______________________________________________________

 

Signature of Transferee

 

 















